Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Specification Objections
The examiner thanks the applicant for the amendments to the claims. The rejection under this heading has been withdrawn. 

Claim Objections
The examiner thanks the applicant for the amendments to the claims. The rejection under this heading has been withdrawn. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-6 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
	

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by RUNDLETT (US-20150044623-A1), hereinafter referred to as RUNDLETT.

Regarding Claim 1, RUNDLETT teaches a sacrificial additively manufactured mold (“for additive manufacturing”, abstract; “demanding applications of additive manufacturing”, Paragraph(s) 0017) consisting of a radiation-cured dissolvable material (“radiation curable resin for additive manufacturing to create molds for dental aligners”, abstract) for use in thermoplastic injection molding processes at plastic melt temperatures in the range of 70-450 degrees C and injection pressures in the range of 0.2-400 MPa (This is considered intended use. Please see MPEP 2111.02 II titled “Effect of the Preamble”. The dental aligner is capable of being used at the above temperature because it comprises a cured epoxy.), wherein the dissolvable material is additively manufactured using photopolymerization to create the additively manufactured sacrificial mold (“liquid radiation curable resins”, abstract; “photopolymerization”, Paragraph(s) 0164).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 are rejected under 35 U.S.C. § 103 as being unpatentable over  ROLLAND (US-20180264719-A1), hereinafter referred to as ROLLAND, in view of BIRRO (US-20070178246-A1), hereinafter referred to as BIRRO.
Regarding Claim 1, ROLLAND teaches a sacrificial additively manufactured mold consisting of a radiation-cured dissolvable material for use in thermoplastic injection molding processes at plastic melt temperatures in the range of 70-450 degrees C and injection pressures in the range of 0.2-400 MPa (This is considered intended use. Please see MPEP 2111.02 II titled “Effect of the Preamble”. The dental aligner is capable of being used at the above temperature because it comprises a cured epoxy.), wherein the dissolvable material is additively manufactured using photopolymerization to create the additively manufactured sacrificial mold (Paragraph(s) 0043, 0041, 0338, 0047, 0039).
Regarding Claim 2, ROLLAND teaches the sacrificial additively manufactured mold according to Claim 1, wherein the dissolvable material is a dissolvable resin formulation comprising a polyol (ROLLAND, polyol, Paragraph(s) 0043).  
However, ROLLAND does not teach a modified acrylate polyol. BIRRO teaches a methacrylate of polyester polyol. 
ROLLAND and BIRRO  are analogous in the field of photocurable resins. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify the polyol of ROLLAND with the methacrylate of polyester polyol of BIRRO, because this is a species of polyols. Please see MPEP 2144.08.
Regarding Claim 3, ROLLAND and BIRRO teach the sacrificial additively manufactured mold according to Claim 2, wherein the dissolvable resin formulation further comprises a curing agent is an UV curable agent (“photoinitiator”, Paragraph(s) 0041).
Regarding Claim 4, ROLLAND and BIRRO teach the sacrificial additively manufactured mold according to Claim 2, wherein the dissolvable resin formulation further comprises a stabilizing agent (ROLLAND, “radical inhibitors such as hydroquinone”; Paragraph(s) 0338).  
Regarding Claim 5, ROLLAND and BIRRO teach sacrificial additively manufactured mold according to Claim 2, wherein the dissolvable resin formulation further comprises a UV blocking agent (ROLLAND, non-reactive light absorbing pigment, Paragraph(s) 0047).
Regarding Claim 6, ROLLAND and BIRRO teach sacrificial additively manufactured mold according to Claim 2, wherein the dissolvable resin formulation further comprises an agent capable of promoting a thermal post-curing of the mold selected from the group consisting of blocked isocyanate (“blocked isocyanate”, Paragraph(s) 0039).


Response to Arguments
CLAIM REJECTIONS – 35 USC § 102
Applicant’s arguments with respect to Claim(s) 1-6 have been considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743